Citation Nr: 0117099	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  01-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to June 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Boise Regional Office (RO) which 
granted service connection for PTSD, and evaluated it as 30 
percent disabling effective August 26, 1999, the date of 
receipt of claim.  38 C.F.R. § 3.400.  He appealed the 
initial rating, which was increased to 50 percent in June 
2000.  Although each increase represents a grant of benefits, 
the Court has held that a decision awarding a higher rating, 
but less that the maximum available benefit does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, although increased benefits were granted, this matter 
continues before the Board.


FINDING OF FACT

The veteran's PTSD is manifested by irritability, social 
isolation, chronic depression, insomnia, nightmares, startle 
response, and avoidance of situations that remind him of his 
wartime experiences.


CONCLUSION OF LAW

The evidence being in relative equipoise, the criteria for a 
rating of 70 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2000)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served in combat in Vietnam from June 1967 to 
September 1968.  He was awarded many decorations including 
the Combat Infantryman Badge and Bronze Star Medal.  

July 1976 VA medical records reflect treatment for 
alcoholism.  Apparently, he had been drinking on a daily 
basis since 1972, and was first treated for alcohol abuse in 
June of 1976 when he was hospitalized for over three weeks.  
He indicated that he had emotional problems such as 
depression and anxiety.  

In a December 1976 written communication to the RO, he 
indicated that his experience in Vietnam was stressful and 
that he constantly feared death.  He indicated that he had to 
kill Vietnamese, and that he had nightmares about the 
killing.

September 1996 VA progress notes reveal that he was still 
drinking and that he had "mood symptoms" of a persistent, 
chronic nature.  The progress notes indicate that he had held 
30-40 jobs and that he denied losing jobs because of 
drinking.  Rather, he indicated that he left jobs due to 
interpersonal problems and stated, "I'm real short on 
patience."  He reported poor motivation, early morning 
awakening, and an impaired ability to concentrate.  He also 
reported daydreams and nightmares about Vietnam.  The 
examiner noted that his thought processes were logical and 
goal directed and that his memory was intact.  He did not 
have suicidal ideation.  The examiner diagnosed alcohol 
dependence/abuse, recurrent major depression disorder, and 
dysthymia.  

During the fall of 1996, he was treated for alcohol 
dependence at varoius VA facilities.  He was prescribed anti-
depressant medication and psychotherapy.  The progress notes 
indicated that medication aided his depression.

In January 2000, he underwent a VA psychological evaluation.  
He indicated that his most pressing problem was depression.  
He had difficulty dealing with others and forming 
relationships and described himself as "not friendly."  He 
stated that he had trouble sleeping, that he had a short 
temper and a history of nonviolent confrontation, that 
nothing excited him and he did not look forward to anything.  
He reported that his anti-depressant medication helped but he 
was still unable to derive pleasure out of life.  He 
indicated that he had dreams of Vietnam and stated, it was 
"a pretty scary experience."  He described Vietnam as hot, 
humid, dirty, and scary; he told the examiner that he was 
asking him to remember events that he had been trying to 
forget for 30 years.  He expressed dislike for situations 
that reminded him of combat and stated that he avoided such 
situations.  He stated that he hunted prior to service but 
that after the war saw no point in "sleeping on the ground 
and shooting things."  He stated that he used alcohol to 
help him forget military experiences.  He indicated that he 
could not get close to people, did not like people, and 
preferred being alone.  He described himself as irritable and 
as having little patience.  The examiner noted insomnia, 
social withdrawal, low energy, low self-esteem, poor 
concentration, and feelings of hopelessness.  The examiner 
indicated that the veteran was polite and cooperative and 
that his speech was coherent and logical.  There was no 
evidence of psychotic symptoms, although his affect was 
somewhat restricted.  The examiner diagnosed dysthymic 
disorder and PTSD.  A global assessment of function (GAF) 
score of 60 was assigned.

A September 1999 VA progress note reflected instances of 
startle response, insomnia, distrust, and an inability to 
form close relationships.  As well, a history of self 
medication with alcohol was noted.

A January 2000 VA progress note indicated that the veteran 
had no social contact.  His anxiety level was described as 
low, depression as moderate, and anger as low to moderate.  
The note reflected that the veteran had not been drinking 
since the previous summer.

In April 2000, he submitted several letters from colleagues, 
who observed his lack of concentration and forgetfulness.  He 
was described as distant and cold, and one writer stated that 
the veteran did not speak with anybody besides the boss, and 
that he did not interact with others and kept to himself in 
an otherwise very social environment. 

In an April 2000 letter, the veteran indicated that he 
exhibited many of the symptoms required for a 50 percent 
rating for PTSD, to include panic attacks, difficulty 
understanding commands, short term memory loss, 
forgetfulness, and fluctuations in mood.  He stated that he 
had extreme difficulty forming personal relationships and 
that he never married and did not have a family.

A May 2000 letter from a clinical social worker from a VA Vet 
Center indicated that the veteran had been reporting for 
treatment since September 1999.  His PTSD was assessed as 
significantly severe.  His lifestyle was "chaotic" and 
consisted of frequent moves of great geographical distance, 
numerous job changes, and difficulty forming and maintaining 
personal relationships.  His interaction style was described 
as one of avoidance and distancing.  His skills at feeling 
identification and expression were blunted and limited.  The 
clinician reported that the veteran was always on edge and 
tended to overreact to day-to-day irritations.

On April 2001 VA psychiatric examination, the examiner noted 
the numerous traumatic experiences which the veteran went 
through in Vietnam.  The veteran described flashbacks and 
nightmares related to those incidents but indicated that they 
occurred less often with the passing of time.  Intrusive 
thoughts of Vietnam occupied 10 percent of his waking hours 
shortly after returning from Vietnam, but have only occurred 
once or twice a month since 1978.  He described avoidance of 
situations that remind him of Vietnam such as proximity to 
military helicopters.  Social isolation was noted, and it was 
reported that the majority of his social contact occurred at 
bars.  On examination, the examiner described normal speech 
patterns, good hygiene, intact memory, full range of affect, 
a mildly dysthymic mood, irritability, pessimism, symptoms of 
arousal such as sleep disturbance, dissociative episodes, and 
hypervigilance.  The examiner noted specifically that the 
veteran was not homicidal or psychotic.  The examiner also 
noted that the veteran had fleeting suicidal thoughts.  
Apparently, on the date of examination, the veteran had not 
been drinking for a year.  The examiner indicated that he was 
capable of maintaining employment and recommended that he 
continue to work.  A GAF score of 55 was assigned due to his 
poor sleep, low mood, irritability, and social isolation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.

Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board concludes that a remand to the RO for additional 
action under VCAA is unwarranted as VA has already met its 
obligations to the veteran under that statute.  All relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  The RO obtained and reviewed 
extensive medical records and issued a comprehensive 
statement of the case and two supplemental statements of the 
case.  Additionally, the veteran was afforded two detailed VA 
examinations.  Thus, the Board finds that VA has fully 
satisfied its duty to the veteran under VCAA.  As the RO 
fulfilled the duty to assist, and as the change in law has no 
material effect on adjudication of his claim, the Board finds 
that it can consider the merits of this appeal without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993)

A review of the facts in this case indicates that the 
veteran's symptomatology most closely approximates the 
criteria for an evaluation of 70 percent.  See VCAA § 4; 
38 C.F.R. §§ 3.102, 4.3, 4.7.  Over a period of many years, 
he has exhibited occupational and social impairment with 
deficiencies in most areas.  See 38 C.F.R. § 4.130, Code 
9411.

As the evidence has shown, he has held over 30 jobs, many of 
which he left due to interpersonal strife.  He has poor 
interpersonal skills, remains alone and isolated much of the 
time and has difficulty relating to others, forming 
relationships, he has never married, and he has little social 
contact with the exception of interaction at bars.  One 
colleague indicated that he rarely spoke.  He is consistently 
described as irritable and in a state of arousal, suffering 
from insomnia, hypervigilance, and edginess.  He avoids all 
situations that remind him of the war in Vietnam.  He too 
admits to a tendency toward confrontation with others and 
little patience.  

His was diagnosed with depression, dysthymia, and PTSD.  
Anti-depressant medication, while providing some relief, did 
not rid him of depression and anxiety and the associated 
symptoms.  In May 2000, a VA clinical social worker assessed 
that the veteran's PTSD was significantly severe.  

The Board notes that the veteran's symptoms have shown 
improvement over the years.  Intrusive thoughts are less 
common and his nightmares and flashbacks have decreased in 
frequency.  He is able to maintain employment, however 
unstable, and he does not exhibit severe psychiatric symptoms 
such as delusions, hallucinations, illogical thought, or 
other symptoms associated with a 70 percent disability 
rating.  Also, his GAF scores range between 55 and 60, 
representative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See Carpenter, 8 Vet. App. at 242.

On the other hand, his lifestyle has been described as 
chaotic.  He has moved from place to place and from job to 
job.  Although he has worked regularly, he has not been able 
to interact with others unless necessary as indicated in the 
April 2000 letter from a colleague stating that he only spoke 
to the boss and otherwise rarely talked.  He has avoided all 
situations that would potentially remind him of war, is 
highly impatient, and is provoked to confrontation by day-to-
day irritations.  He has only socialized at bars and 
otherwise has no social interaction.  Moreover, he is in a 
constant state of arousal, which promotes insomnia, edginess, 
and hypervigilance.

Pursuant to the foregoing, it appears that the veteran's PTSD 
symptoms fall between the 50 and 70 percent requirements.  On 
the one hand, he has managed to maintain employment, and does 
not exhibit severe symptoms such as homicidal ideation, 
hallucinations, delusions, and the like.  His thought process 
is clear and his speech coherent.  The absence of symptoms 
such as those enumerated above would suggest as rating of 50 
percent representative of reduced reliability and 
productivity.  However, he has shown fleeting suicidal 
ideation and has led an exceedingly unstable existence with 
little social contact, decreased ability to concentrate, 
deficient interpersonal skills, depression and anxiety not 
fully responsive to medication, and a constant state of 
heightened arousal since returning from the war.  Such 
symptoms more closely resemble those entailed in a 70 percent 
rating.

The pertinent law and regulations dictate that in a situation 
where two evaluations might apply, the higher one shall be 
assigned.  38 C.F.R. § 4.7.  Furthermore, the veteran is to 
be afforded the benefit of any doubt, and when the evidence 
is in relative equipoise, the veteran must prevail.  VCAA § 4 
(to be codified as 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 
4.3; Gilbert, supra (holding that the tie goes to the 
runner).  Thus, as the evidence is in relative equipoise with 
respect to which rating should be assigned, the 70 percent 
rating, which is clearly more beneficial to the veteran, 
shall be assigned.

As the discussion above has shown, the Board's inquiry was 
centered on whether a 50 percent or a 70 percent evaluation 
should be assigned.  Thus, there is no need for the Board to 
consider whether a 100 percent evaluation is warranted.

In sum, the evidence being in relative equipoise, a 70 
percent rating for the veteran's PTSD is deemed appropriate, 
as the veteran's symptoms have not fluctuated to a great 
extent during the appeal period.  See Fenderson, supra.  


ORDER

A 70 percent evaluation for service-connected PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

